Citation Nr: 1204314	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO. 10-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In September 2010, the Veteran submitted a statement from a private provider which indicates that he has a skin disorder that may be related to his service. This matter is REFERRED to the RO for proper development.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms such as occupational and social impairment with reduced reliability and productivity, impaired judgment, panic attacks, nightmares, and anxiety.

CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for PTSD are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.1, 4.7, 4.130 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA). The Veteran's claim for an initial rating higher than 10 percent for PTSD arises from his disagreement with the initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional notice is not required. Any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in April 2008, prior to the initial rating decision on this claim. That letter fully addressed all notice elements. The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.

As to VA's duty to assist, pertinent records from all relevant sources identified by the Veteran have been obtained. 38 U.S.C.A. § 5103A. VA has associated service treatment records and post-service VA and private medical records with the claims folder. Additionally, the Veteran was afforded VA examinations. The March 2010 VA examiner diagnosed PTSD by history only, noting that some of the symptoms were lacking at that particular examination. The Board finds that this examination report is still adequate, as it describes the Veteran's symptoms in detail. In addition, the Veteran has already been granted service connection and his diagnosis of PTSD is well-established. As such, the final diagnosis is not critical to deciding this claim. Mitteleider v. West, 11 Vet. App. 181, 182 (1998).

There is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II. Initial Rating

Service connection for PTSD was established by a February 2009 rating decision, at which time a 10 percent rating was assigned, effective February 2, 2008. The Veteran is seeking a higher initial rating.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The appeal for a higher evaluation arises from the initial rating decision that established service connection for the PTSD and assigned the initial disability evaluation. Therefore, the entire rating period is to be considered, including the possibility of staged ratings (i.e., separate ratings for separate periods of time) based on the facts found. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). The issue has been characterized accordingly.

The Board has considered the entire record. The Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The current regulations establish a general rating formula for mental disorders. 38 C.F.R. § 4.130. Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code. Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). Id.

The Veteran is rated as 10 percent disabled under 38 C.F.R. § 4.130 Diagnostic Code 9411, from February 2008. The next highest rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130 Diagnostic Code 9411.

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

VA treatment records do not show that the Veteran has been regularly treated for PTSD. See VA Treatment Records, generally. This is confirmed by the March 2010 VA examiner, who reviewed the Veteran's medical records. She noted that the Veteran receives regular treatment at the San Juan VA Medical Center, but has not received any psychiatric treatment.

The Veteran attended a VA examination in June 2008. He reported avoiding war movies, moderate difficulty sleeping (4 times a week), severe irritability (5 times a week), depressed mood with crying bouts (4 times a week), moderate daily anxiety, and a severe startle response at noises. On examination, he was clean and his dress was disheveled. He made minimal eye contact. Psychomotor activity was tense. Speech were unremarkable. His attitude was cooperative, affect was constricted, attention was intact, thought process and content were unremarkable, and he had no delusions. He was oriented. Judgment was intact but insight was only partial. The Veteran had sleep impairment, but no hallucinations, inappropriate or ritualistic behavior, panic attacks, homicidal or suicidal thought, trouble with impulse control, or episodes of violence. Memory was normal. The examiner found that PTSD symptoms caused significant distress of impairment in social and occupational areas of functioning. The Veteran was diagnosed with PTSD and alcohol abuse.

In January 2010, a private provider prepared a statement on the Veteran's behalf. She stated that the Veteran presented with continuous sleep problems, nightmares, and flashbacks. He was anxious at night, and could not tolerate places that reminded him of the war. Loud noises or explosions caused panic and anxiety. He did not like to be touched on his back because it surprised him, war movies and talk of Vietnam made him sad and anxious, he had mood changes, and he liked being alone. He reported periods of hallucinations and suicidal ideations. He was hypervigilent, anxious, frustrated, and hyper aroused. He avoided thinking about Vietnam and had poor reactions to stress. Judgment and thinking were irrational. Mood was depressed, energy was low, and he had concentration and memory problems, including memory loss. He described feeling worthless and sad, crying, and isolating himself. The examiner found that the Veteran was unable to complete a full day of work and was incapacitated to work due to his PTSD.

The Veteran attended a VA examination in March 2010. The Veteran described himself as anxious and ill-humored most of the time. He stated that he had frequent nightmares about his time in Vietnam, thinks of the things he did in Vietnam two or three times a month, feels depressed, dislikes loud noises, startles easily, and avoids movies about war. He described himself as hypervigilent. He also stated that he drinks 5-6 drinks of hard liquor once or twice a week. His relationships with his wife and children were good. His social relationships were good. His only hobby was watching television. On examination, he was clean and casually dressed. Psychomotor activity and speech were unremarkable. His attitude was cooperative and attentive, affect was appropriate, attention was intact, thought process and content were unremarkable, and he had no delusions. He was oriented to person and time, but not to place. Judgment was intact but insight was lacking. The Veteran had sleep impairment, but no hallucinations, inappropriate or ritualistic behavior, panic attacks, homicidal or suicidal thought, trouble with impulse control, or episodes of violence. Recent and immediate memory were mildly impaired. The examiner identified hypergigilence, an exaggerated startle response, and irritability. The Veteran reported retiring from his job as a public school teacher because he was feeling "anguished." He retired in 1997. The examiner diagnosed an alcohol-related disorder and PTSD by history.

The Board has considered the full history of the Veteran's service-connected PTSD. A rating of 50 percent is warranted because the Veteran has occupational and social impairment with reduced reliability and productivity, impairment of short-term memory, impaired judgment, and disturbances of motivation and mood. Occupational impairment is demonstrated, as the January 2010 private provider found that the Veteran could not work and the June 2008 examiner found that PTSD symptoms caused significant occupational impairment. The Veteran reported feeling "anguished" while working and retiring because he had difficulty working. See VA Examinations (March 2010 and June 2008). To a lesser extent, social impairment is demonstrated, as the June 2008 examiner found that PTSD symptoms caused significant social impairment. The Veteran reported feeling isolated. See Private Provider Report (January 2010). The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A rating in excess of 50 percent is not warranted because the Veteran does not have symptoms like obsessional rituals that interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively, spatial disorientation, or neglect of personal appearance and hygiene. The Veteran's occupational impairment appears severe. However, his social functioning is not deficient in most areas and he appears to be able to establish and maintain effective relationships. For example, the Veteran reported to the March 2010 examiner that he maintained good relationships with his wife and children, and he has been married for almost 40 years. There is no indication that he has ever had familial problems. He also reported in March 2010 that his social relationships were "good." While the January 2010 provider noted suicidal ideations, the Veteran did not indicate that he had such ideations at either VA examination. While the Veteran was "disheveled" at the June 2008 VA examination, the examiner found that he could maintain personal hygiene.

Based on the Veteran's symptoms, the Board finds that the Veteran's PTSD most nearly approximates a 50 percent rating. The Board has considered additional Diagnostic Codes, but finds that the Diagnostic Code for PTSD is the most appropriate to rate the Veteran's symptoms. The preponderance of the evidence is against a higher initial rating. As the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable to warrant a more favorable result. A rating in excess of 50 percent cannot be granted.

III. Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical. Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's PTSD is inadequate. A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability level and symptomatology. While the Veteran's occupational functioning appears to be severely impacted, his social functioning appears relatively effective. He has a good relationship with his family and reports good social relationships. See VA Examination (Mar. 2010).

Even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture. Again, his occupational functioning may be severely impacted, but his social functioning remains relatively effective.

In short, there is nothing in the record to indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased evaluation from 10 percent to 50 percent is granted for PTSD, from February 2, 2008; subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.


REMAND

As of this decision, the Veteran is currently rated 50 percent disabled for PTSD. He is not service-connected for any other disabilities. In order to meet the TDIU criteria on a schedular basis, one of the Veteran's service-connected disabilities must be rated higher than 40 percent and the combined disability rating must be 70 percent. The criteria is not met. Consideration of TDIU on a schedular basis under 38 C.F.R. § 4.16(a) is not for application in this case.

The Board has also considered referral on an extraschedular basis under 38 C.F.R. § 4.16(b). The evidence indicates that the Veteran's PTSD interferes with his ability to obtain and maintain substantially gainful employment. Prior to retirement, the Veteran worked as a public school teacher. See VA Examination (Mar. 2010). In a January 2010 statement, a private provider detailed the Veteran's symptoms. She stated that the Veteran's psychiatric problems made him unable to fulfill a full day of work or complete assigned tasks. She opined that he was incapacitated to work. 

There is some unfavorable evidence. A June 2008 VA examination found that the Veteran was not occupationally impaired. However, that examination was two years prior to the January 2010 statement of the private provider, and the Veteran's symptoms may have worsened. The evidence is at least in equipoise and supports a finding that the Veteran is unemployable due to service-connected PTSD. Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96. The matter of the Veteran's entitlement to TDIU should therefore be referred to appropriate VA officials for consideration on an extraschedular basis.


Accordingly, the case is REMANDED for the following action:

Refer the Veteran's file for consideration by the Director, Compensation and Pension Service, for entitlement to TDIU on an extraschedular basis. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


